DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I (figure 19): claims 1, 3, 4, 20, 21, 22
Species II: (figure 14): claims 1, 5, 7-10, 12, 20, 23-26
Species III (figure 15): claims 1, 13, 14, 20, 27, 28
Species IV (figure 20): claims 15, 17, 29, 30
Species V : claims 1, 20, 2
Species VI: claims 1, 20, 6
Species VII: claims 1, 20, 11
Species VIII: claims 15, 16, 29
Species VIX: claims 15, 18, 29
Species X: claims 15, 19, 29

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species I recites 
2determining that a round trip delay associated with the configurable HARQ 3process between the base station and the user terminal satisfies a threshold, wherein 4determining the parameter is based at least in part on determining that the round trip delay 5satisfies the threshold; and 1and a  2determining that a propagation delay window between transmitting a transport 3block and receiving a positive acknowledgement or negative acknowledgement satisfies a 4threshold, and wherein determining the parameter is based at least in part on determining that 5the propagation delay window satisfies the threshold.
	Species II recites reducing a quantity of maximum HARQ retransmissions allowed during the 4 configurable HARQ process based at least in part on receiving the message.
	Species III recites determining that a HARQ transmission spans more than one slot, wherein the 4parameter comprises a size of the HARQ transmission.
	Species IV recites identifying a HARQ identifier and at least one of a slot number, a time, or a 3subframe count; and  4identifying a first HARQ process of the quantity of parallel HARQ processes 5based at least in part on the HARQ identifier and at least one of the slot number, the time, or  6the subframe count, wherein transmitting the message is based at least in part on identifying 7the first HARQ process.
	Species V recites the message is received via a 2communication link in a non-terrestrial network, and wherein determining the parameter is 3based at least in part on the wireless communication link being a part of the non-terrestrial 4network.
	Species VI recites performing the configurable HARQ 2process is based at least in part on the modulation and coding scheme information associated 3with a quantity of maximum HARQ processes.
	Species VII recites the HARQ process is disabled based 2at least in part on receiving the message, wherein the message includes an identified HARQ 3process identifier.
	Species VIII recites the maximum quantity of parallel 2HARQ processes is based at least in part on a quantity of buffers the user terminal is 3configurable to use for parallel HARQ processes.
	Species VIX recites a first HARQ process of the quantity 2of parallel HARQ processes is indexed by a HARQ identifier and at least one of a slot 3number, a time, or a subframe count.
	Species X recites configuring a quantity of acknowledgement or negative acknowledgement bits 3included in a single message that is associated with the quantity of parallel HARQ processes;  4and 5transmitting the single message with the quantity of acknowledgement or negative acknowledgement bits based at least in part on receiving the message.
	
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20; 15 and 29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Attorney Thomas Anderson on 5/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/CHRISTOPHER M CRUTCHFIELD/           Primary Examiner, Art Unit 2466